   Case: 4:20-cv-01930-JMB Doc. #: 9 Filed: 03/02/21 Page: 1 of 2 PageID #: 21



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                        )
                                                   )
                Plaintiff,                         )
                                                   )
         V.                                        )            No. 4:20-cv-01930-JMB
                                                   )
PNC BANK, et al.,                                  )
                                                   )
                Defendants.                        )

                                 MEMORANDUM AND ORDER

         This matter comes before the Court on the motion of plaintiff Joseph Michael Devon Engel

for leave to proceed in forma pauperis on appeal. (Docket No. 8). The motion is unsigned. Pursuant

to Rule 11 of the Federal Rules of Civil Procedure, "[e]very pleading, written motion, and other

paper must be signed by at least one attorney of record in the attorney's name - or by a party

personally if the party is unrepresented." Fed. R. Civ. P. ll(a). Furthermore, "[t]he court must

strike an unsigned paper unless the omission is promptly corrected after being called to the

attorney's or party's attention." Id. As such, the Court will direct the Clerk of Court to return the

motion to plaintiff so that plaintiff may sign it and return it to the Court.

         Accordingly,

         IT IS HEREBY ORDERED that the Clerk of Court shall return to plaintiff his motion for

leave to proceed in forma pauperis on appeal (Docket No. 8).

         IT IS FURTHER ORDERED that plaintiff shall sign the motion for leave to proceed in

forma pauperis on appeal and return it to the Court within twenty-one (21) days of the date of this

order.
   Case: 4:20-cv-01930-JMB Doc. #: 9 Filed: 03/02/21 Page: 2 of 2 PageID #: 22




       IT IS FURTHER ORDERED that plaintiffs failure to comply with this order will result

in the Court striking his unsigned motion. See Fed. R. Civ. P. 1 l(a).

       Dated this~ day of_~_a_.,_~_t..
                                    _ _ _ ___, 2021.




                                                  STEPHENN. LIMBAUGH,JR
                                                  SENIOR UNITED STATES DISTRICT JUDGE




                                                 2
